Citation Nr: 1521098	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain with degenerative disc disease.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected hallux rigidus of the right short great and fifth toes by osteotomies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 1989.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2015 statement, the Veteran's representative stated that the Veteran's service-connected lumbar strain and hallux rigidus have worsened since his last VA examination in October 2010.  Therefore, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected lumbar strain and hallux rigidus of the right short great and fifth toes.  After securing the necessary release, obtain these records, including any outstanding VA treatment records since January 2011.  If these records are not available, a negative reply is required.

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected lumbar strain and hallux rigidus of the right short great and fifth toes.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should also address the impact of each disability on the Veteran's daily life and employability.  

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




